 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                                        DISTRICT OF NEVADA

 6 ARTHUR LEE GARRISON,                                        Case No.: 3:17-cv-00391-MMD-WGC

 7            Plaintiff,                                                     Order

 8 v.                                                                  Re: ECF No. 268

 9 NEVADA DEPARTMENT OF
   CORRECTIONS, et al.,
10
       Defendants.
11

12
             Before the court is Plaintiff’s “Reconsideration for Appointment of Counsel” (ECF No.
13
     268). Plaintiff seeks reconsideration of this court’s order of April 20, 2021 (ECF No. 262), which
14
     denied Plaintiff’s twelfth motion for appointment of counsel. Plaintiff’s rationale for such is that
15
     “The AG’s office or Mr. I. Carr falsely told the Judge in U.S. District Court, that Dr. N. Wood’s
16
     report on his exam of Plaintiff, was to been given to Plaintiff on time, when in fact it was not til
17
     7-24-18 one day after the 7-23-18 tele-conf.” (Id. at 3.) Plaintiff also states he “has been in
18
     imminent danger of serious injury” and “he lacks severily (sic) literacy skills, which is surely been
19
     a inadequacy on the schools system, education departments, prisons. For his real intellectual scores
20
     are probley (sic) in the 6th grade levels.” (Id. at 5.)
21
             As the court has also previously explained to Mr. Garrison, while any pro se inmate such
22
     as Mr. Garrison would likely benefit from services of counsel, that is not the standard this court
23
 1 must employ in determining whether counsel should be appointed. Wood v. Housewright,

 2 900 F.2d 1332, 1335-1336 (9th Cir. 1990).

 3        Despite Plaintiff’s contentions of numerous medial issues, he has been able to litigate

 4 twelve (12) prior motions for appointment of counsel, along with numerous objections. He has

 5 also been able to prosecute another action before this court [3:18-cv-00389-MMD-WGC].

 6        In the exercise of the court's discretion, it DENIES Plaintiff’s Motion for Reconsideration

 7 for Appointment of Counsel (ECF No. 268).

 8        IT IS SO ORDERED.

 9        Dated: June 23, 2021.

10                                                         _________________________________
                                                           William G. Cobb
11                                                         United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
